DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collison (US 2014/0319018) in view of Schumaher (US 3,096,879) and Frysinger et al. (US 6,244,458).

Collison teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Schumaher:
Schumacher teaches the provision of an insulating material, the insulation material/batt defining a thickness between an inner surface and an outer surface, the thickness being constant from a first end to a second end when the 
Collison teaches a continuous encapsulated insulating material which does not have a continuous cavity thickness from one end to the other.  Schumacher has a continuous insulating material that is not encapsulated. However, Frysinger et al. teaches the provision of thermal liners that are poly-encapsulated thermal foam liners which include a thickness of a single liner being constant from the first end to the second end (see figure 3 and Col.6, ln.51- Col.7, ln.35) which provides a continuous thickness water resistant sealed liner. With this teaching in mind it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify Collison in view of Schumacher and Frysinger et al. for the reasons discussed above.
Collison in view of Schumaher and Frysinger et al. teaches the claimed invention as discussed above with the exception of the orientation of the insulation liner within the box as follows, the left fold covers the left lateral side wall; the center fold covers the front lateral side wall; and the right fold covers the right lateral side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to rotate the insulation liner when inserting them into the box in order to In re Japikse, 86 USPQ 70.
It should be noted that depending on the position of the box of Collison, for example if wall 113 was face the ground and therefore considered the bottom wall, therefore, the left side wall can be 114; the right side wall can be 115  and the front side wall can be 111.  
In re claim 2: the insulation material comprises cotton (see [0025] of Collison).  
In re claim 3: the cotton is recycled cotton (see [0025] and [0033] of Collison).  
In re claim 4: the insulation liner is a poly-encapsulated insulation liner, and wherein the outer film comprises a polymer (see [0030] and [0032] of Collison).   
In re claim 5: the polymer is polyethylene (see [0032] of Collison).    
In re claim 6: at least one of the outer film and the insulation material comprises a nonwoven material (see [0025] - [0033] of Collison).  
In re claim 7: the insulation liner 24 defines a left side end (left end of 121) and a right side end (right end of other 121) disposed opposite form the left side end; the insulation liner defines the first bend line (fold adjacent 123) and the second bend line (fold adjacent other 123) between the left side end and the right side end; the insulation liner 24 defines the left fold 121 between the left side end and the first bend line; the insulation liner defines the center fold 122 between the first bend line and the second bend line; the insulation liner defines the right fold 121 between the right side end and 
In re claim 8: An insulation packaging assembly comprising: a box 110 defining a box cavity (see figure 1);21Attorney Docket #: 66171-1291 a first insulation liner 120 positioned within the box cavity, the first insulation liner defining a C-shape, the first insulation liner comprising an outer film 26 and an insulation material 24, the outer film defining a single cavity (the single cavity that is occupied by the insulation material) extending from a first end of the outer film to a second end of the outer film, the outer film 26 comprising an outer portion and an inner portion, the outer portion defining an outer surface of the insulation liner (outside surface of the encapsulated liner), the inner portion defining an inner surface of the insulation liner (outside surface of the encapsulated liner), a thickness of the single cavity defined between the outer portion and the inner portion and an insulation material 24 encapsulated within the single cavity of the outer film 26, between the outer portion and the inner portion, the insulating material extending from the first end to the second end (see [0010]); and a second insulation liner (other 120) positioned within the box cavity, the second insulation liner defining the C-shape, the second insulation liner fitting together with the first insulation liner to define a storage cavity enclosed by the first insulation liner and the second insulation liner (see figures 1-4 of Collison) wherein: the outer film 26 and the insulation liner define a left fold 121, a center fold 122, and a right fold 121; the first bend line (bend line between 121 and 122) is positioned between the left fold 121 and the center fold 122; the second bend line (other bend line between 121 and 122) is positioned between the right fold 121 and the center fold 122; the outer film 
Collison teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Schumaher:
Schumacher teaches the provision of an insulating material, the insulation material/batt defining a thickness between an inner surface and an outer surface, the thickness being constant from a first end to a second end when the insulation material/batt is positioned in an unfolded configuration; wherein when in use portions of the isolating material that are adjacent the corners of the package include bend lines. This allows for snugly fitting over an item being held and preventing any smaller items from being damaged at the fold when the insulating material is formed (see figures 2-3 of Schumacher). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the insulation material inside the sleeve of Collison with a continuous and unbroken insulating material as taught by Schumacher for the reasons discussed above.
Collison teaches a continuous encapsulated insulating material which does not have a continuous cavity thickness from one end to the other.  Schumacher has a continuous insulating material that is not encapsulated. However, Frysinger et al. teaches the provision of thermal liners that are poly-encapsulated thermal foam liners which include a thickness of a single liner being constant from the first end to the second end (see figure 3 and Col.6, ln.51- Col.7, ln.35) which provides a continuous 
Collison in view of Schumaher and Frysinger et al. teaches the claimed invention as discussed above with the exception of the orientation of the insulation liner within the box as follows, the left fold covers the left lateral side wall; the center fold covers the front lateral side wall; and the right fold covers the right lateral side wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to rotate the insulation liner when inserting them into the box in order to allow for the a portion of the insulation liner to be opened when in the box, without removal of the entire liner, to access the cavity the liners create.  The liner with respect to the box perform the same function (of providing insulation and creating a cavity for an item) whether located rotated or not rotated.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It should be noted that depending on the position of the box of Collison, for example if wall 113 was face the ground and therefore considered the bottom wall, therefore, the left side wall can be 114; the right side wall can be 115  and the front side wall can be 111.  
In re claim 9: the outer film comprises a polymer, and wherein the insulation material comprises cotton (see [0025] - [0033] of Collison).        
In re claim 10: the polymer is polyethylene, and wherein the cotton is recycled cotton (see [0025] - [0033] of Collison).    

In re claim 12: the storage cavity defines a volume, and wherein the volume is adjustable to minimize void space within the storage cavity (the cavity can be adjusted inherently depending on what is occupied inside it and if the insulation liners are manipulated).
In re claim 13: the second insulation liner is configured to fold to reduce the volume of the storage cavity (the insulation liner can be pressed to reduce the storage space).  
In re claim 14: the first insulation liner defines a left fold 121, a center fold 122, and a right fold 121; the left fold 121 and the right fold 121 are bent substantially perpendicular to the center fold 122 to define the C-shape of the first insulation liner (see figure 1 and 2); the second insulation liner defines a top fold 121, a back fold 122, and a bottom fold 122; the top fold 121 and the bottom fold 121 are bent substantially perpendicular to the back fold 122 to define the C-shape of the second insulation liner (see figure 1 and 2); and the second insulation liner is positioned between the left fold and the right fold of the first insulation liner (see figure 1 and 2 of Collison).
In re claim 15 and 16: the insulation material defines an insulation thickness, and wherein the insulation thickness is constant from the first end to the second end (see figures 2-3 of Schumacher).
It would have been obvious foe one of ordinary skill in the art at the time of the invention to modify Collison in view of Schumacher and Frysinger et al. for the same reasons discussed above in claims 1 and 8.

Collison in view of Schumaher and Frysinger et al. teaches the claimed invention as discussed above with the exception of the orientation of the second insulation liner within the box as follows, the back fold covers the back lateral side wall; and the bottom fold covers the bottom end.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to rotate the insulation liner when inserting them into the box in order to allow for the a portion of the insulation liner to be opened when in the box, without removal of the entire liner, to access the cavity the liners create.  The liners with respect to the box perform the same function (of providing insulation and creating a cavity for an item) whether located rotated or not rotated.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It should be noted that depending on the position of the box of Collison, for example if wall 113 was face the ground and therefore considered the bottom wall, therefore, the left side wall can be 114; the right side wall can be 115  and the front side wall can be 111.  


Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. As discussed above, the orientation of the insulation liners within the box would have been obvious to one having ordinary skill in the art at the time the In re Japikse, 86 USPQ 70. Furthermore as noted above, depending on the position of the box of Collison, for example if wall 113 was face the ground and therefore considered the bottom wall, therefore, the left side wall can be 114; the right side wall can be 115  and the front side wall can be 111.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735